DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Ting (U.S. Patent Application Publication 20070019784).


    PNG
    media_image1.png
    521
    497
    media_image1.png
    Greyscale

Fig. 8A - U.S. Patent Application Publication 20070019784 A1 to Ting



[0058] Alternatively, and as will be described herein, filters may be employed. Two types of beam filters may be used: one for aggressively attenuating the X-ray radiation at low energy, for example a copper (Cu) filter, and another for moderately attenuating low energy photons while aggressively attenuating high energy photons, for example a k-edge filter such as tungsten (W). By arranging such filters alternatively on the detector arrays, neighboring detector arrays will see different incident X-ray spectrum. By using a proper material decomposition processing algorithm, bone and soft tissue (for example) can be separated into two different images, as should be known to one of skill in the art.
[0059] … FIG. 8B illustrates the latter configuration, with filters 500 incorporated into the design of collimator 420. In an embodiment, filters 500 may be used to reduce X-ray exposure to subject 450.
[0060] Returning now to FIG. 8A, filters 500 are comprised of filter material 1 and 2 that alternates for each array 310a-g. The dimensions of each filter 500, and the composition of each filter material 1 and 2, may depend on the desired application. For example, in some embodiments filter materials 1 and 2 may be comprised of Copper and Tungsten, respectively, while other materials may be used in connection with other embodiments.


As per claim 1, Ting discloses a dual energy apparatus comprising: 
an X-ray generator (410) configured to generate a predetermined dose of X-rays; 
an X-ray detector (310a…g) configured to detect the X-rays received from the X-ray generator; 
an X-ray filter (500) located between the X-ray generator and the X- ray detector, and configured to filter out part of the generated X- rays so that X-rays of two dose types reach the X-ray detector; and 
a medical image processing unit (not shown above) configured to generate medical images respectively corresponding to the two dose types recognized by the X-ray detector (see for example, selected passages shown above).
As per claim 2, Ting discloses a dual energy apparatus wherein the X-ray filter comprises: attenuation portions made of at least one of lead, copper, niobium, stannum, and gold, and configured to attenuate the predetermined dose of the generated X-rays; and transmission portions configured to transmit a higher dose of X-rays than the attenuation portions therethrough (see for example, selected passages shown above).
As per claim 3, Ting discloses a dual energy apparatus wherein the attenuation portions and the transmission portions are arranged to form a grid pattern (see for example, selected Fig. shown above).
As per claim 7, Ting discloses a dual energy apparatus wherein the medical image processing unit is further configured to: generate a temporary higher-dose image in which portions corresponding to a lower dose type are empty based on recognized information about portions corresponding to a higher one of the two dose types recognized by the X-ray detector; and estimate the empty portions based on information of the temporary .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (U.S. Patent Application Publication 20070019784).
As per claims 4-6, Ting discloses a dual energy apparatus as recited in claim 2, but does not explicitly disclose wherein: a) boundary surfaces between the attenuation portions and the transmission portions of the X-ray filter are inclined toward the X-ray generator; b) a thickness of the attenuation portions gradually decreases in outward directions from a point at which an X-ray is vertically radiated onto the X-ray detector and c) a size of the attenuation and transmission portions is determined such that an area formed on a surface of the X-ray detector by X-rays transmitted through one of the attenuation portions or X-rays transmitted through one of the transmission portions is an integer multiple of a minimum measurement unit area of the X-ray detector.
It would have been obvious however, to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ting such that it incorporated the aforementioned limitations. One would have been motivated to make such a modification 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/           Primary Examiner, Art Unit 2884